COPY

                      December   17, 1951




Hon. Allan Shivers
Governor of Texas                      Re:   Opinion No. V,-1377
Austin. Texas


Dear Governor:

              I herewith hand you our opinion on the authority of
your office to furnish assistance in the prosecution of felony
gambling cases.

              Your inquiry having been prompted by a request
from citizens of Galveston County in connection with indict-
ments recently returned by the Galveston County Grand Jury, I
should inform you further that this office has offered its co-
operation and assistance to the Galveston County Attorney in
these cases.  While we have no authority under the laws of this
State to conduct the prosecution or participate in the District
Court trials, our office can be helpful on appeals and in other
matters connected with these cases.

                                    Sincerely yours,




                                    Attorney General



PD:b
Enc.